DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-17 are presented for examination in this application No. 16/459,566 filed on 07/01/20219. Claims 1, 15 and 17 are independent. 

Examiner notes
 (A). Examiner interpreted “unit” and “controller” as software module / process which have been recited in claims 1, 15, and 17.
(B). Drawings submitted on 07/01/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2019 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.
Foreign - Priority    
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan patent application no. 2018-131341 on 07/11/2018. Examiner further acknowledged that receiving electronics copy of Japanese patent application. Accordingly, the foreign priority filing date is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an “acquisition unit that acquires …  classification using the attribute acquired by the acquisition unit;” in claim 1;
a “a transmitting unit that, when … a policy of permission of the installation is defined;” in claim 5; 
a “transmitting unit that, when the policy indicates on … of permission of the installation is defined;” in claim 6;
a “transmitting unit that, when the policy … target in accordance with a response to the inquiry." in claim 13;
an "… acquisition unit that acquires an install … attribute acquired by the acquisition unit.” in claim 15; and
a “setting unit that sets a policy of rejecting the installation ... the policy being set by the setting unit." in claim 16.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

FAILURE TO IDENTIFY CORRESPONDING STRUCTURE AND ALGORITHM 

As to claim 1, the “acquisition unit that acquires …” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally discloses the acquisition unit acquires an install instruction including an install target and an attribute of the install target in the summary but provides no algorithm as to how this acquisition is performed. See M.P.E.P. § 2181(II)(B). The claim is accordingly lack of written description (algorithm) and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
As to claims 2-3, this claim is dependent on claim 1 but do not cure any of the deficiencies of that claim. Accordingly, they are rejected for the same reasons.

As to claim 4, this claim is dependent on claim 2 but do not cure any of the deficiencies of that claim. Accordingly, they are rejected for the same reasons.

As to claims 5-6 an “a transmitting unit that transmits, to a source from which the install instruction is acquired” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally discloses the transmitting unit 214 transmits, to the terminal apparatus 120, information in accordance with control for the installation. The information may be transmitted, for example, through electronic mail. The content and the transmission destination of the information may be different depending on control for the installation in specification page 11-12, but provides no explanation as to how the transmitting unit performs the act of transmission using the policy as described in the act invoked under 35 USC 112f. See M.P.E.P. § 2181(II)(B). Since those features are recited in claims 5-6. The claim is accordingly lack of written description (algorithm) and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

As to claim 7, the claims are dependent on claim 1, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 8, the claims are dependent on claim 2, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 9, the claims are dependent on claim 3, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 10, the claims are dependent on claim 4, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 11, the claims are dependent on claim 5, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 12, the claims are dependent on claim 6, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to Claim 13, a “transmitting unit that, when the policy indicates the policy of making the installation pending, transmits” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. See M.P.E.P. § 2181(II)(B). Since those features are recited in claim 13. The claim is accordingly lack of written description (algorithm) and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

As to claim 14, the claims are dependent on claim 1, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to Claim 15, a “acquisition unit that acquires …” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. The specification generally discloses the acquisition unit acquires an install instruction including an install target and an attribute of the install target in the summary but provides no algorithm as to how this acquisition is performed. See M.P.E.P. § 2181(II)(B). The claim is accordingly lack of written 

As to Claim 16, a “setting unit that, when the policy indicates the policy of making the installation pending, transmits” limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. See M.P.E.P. § 2181(II)(B). Since those features are recited in claim 16. The claim is accordingly lack of written description (algorithm) and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

FAILURE TO IDENTIFY SUFFICIENT CORRESPONDING STRUCTURE AND ALGORITHM

As to claim 1, the “acquisition unit that acquires …” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally discloses the acquisition unit acquires an install instruction including an install target and an attribute of the install target in the summary but provides no algorithm as to how this acquisition is performed. See M.P.E.P. §§ 2181(II) and (III). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

As to claims 2-3, this claim is dependent on claim 1 but do not cure any of the deficiencies of that claim. Accordingly, they are rejected for the same reasons.

As to claim 4, this claim is dependent on claim 2 but do not cure any of the deficiencies of that claim. Accordingly, they are rejected for the same reasons.

As to claims 5-6 an “a transmitting unit that transmits, to a source from which the install instruction is acquired” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


As to claim 7, the claims are dependent on claim 1, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 8, the claims are dependent on claim 2, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 9, the claims are dependent on claim 3, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 10, the claims are dependent on claim 4, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 11, the claims are dependent on claim 5, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to claim 12, the claims are dependent on claim 6, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to Claim 13, a “transmitting unit that, when the policy indicates the policy of making the installation pending, transmits” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. See M.P.E.P. § 2181(II)(B). Since those 
As to claim 14, the claims are dependent on claim 1, and also include 112f related elements as identified above but do not cure the deficiencies of that claim. Accordingly, they are rejected under 35 U.S.C. § 112 for the same reasons.

As to Claim 15, a “acquisition unit that acquires …” limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, there is no step / procedure / algorithm to disclose the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. The specification generally discloses the acquisition unit acquires an install instruction including an install target and an attribute of the install target in the summary but provides no algorithm as to how this acquisition is performed. See M.P.E.P. §§ 2181(II) and (III). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

As to Claim 16, a “setting unit that, when the policy indicates the policy of making the installation pending, transmits” limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki et al (US 2014/0026228 A1).

As to claim 1, Isozaki discloses an information processing apparatus comprising: 
an acquisition unit that acquires an install instruction including an install target and an attribute of the install target (par. 0060, FIG. 3, the installer module 23 [i.e. acquisition unit] starts an instruction for install or uninstall. At a time of install, an install information collection module 61 of the installer module 23 acquires, from the storage device 30, an application package file corresponding to an application that is an install target. Then, an application registration module 62 of the installer module 23 registers the install-target application in an application information storage device 50 that is a database which stores a thumbnail image file, etc. An actual install process, such as file creation [i.e. attribute], is executed by the access detection/control module 10); 
and an install controller that controls an installation of the install target in accordance with policy defined for an install target group obtained through classification using the attribute acquired by the acquisition unit (pars. 0050-0060, detection /control module 10 can detect other various events, as well as the event of requesting install or uninstall of the application program. For example, the access detection /control module 10 detects connection requests for connection to various communication devices … the install/uninstall event has been detected, the access detection /control module 10 can transmit, prior to the execution of this event, event information indicative of the detected event to the management application module 21 … The determination application module 22 has a predetermined policy (determination rule). Based on the policy, the determination application module 22 determines permission or prohibition of install … In addition, a policy may be embedded in advance in the determination application module 22. In this case, the policy can be updated by upgrading the version of the determination application module 22. Further, see pars. 0101, 0103, 0161. Examiner Note: The selection rule management module 203 stores a selection rule for classifying various events, which are notified from the access detection/control module 10, into an install event and other events, see par. 0075).

As to claim 3, Isozaki discloses the information processing apparatus wherein, when the policy indicates rejection of the installation, the install controller exerts control so as not to install the install target (par. 0039, an information processing apparatus includes a management module and a control module. The management module is configured to provide an environment for install restriction of each of application programs. The control module is configured to detect an event of requesting install of an application program, and to transmit, prior to execution of the install, install event information including an application name of the application program to the management module. The management module notifies the install event information to a determination program, and transmits to the control module a determination result indicative of permission or prohibition [i.e. not to install] of the install, the determination result being received from the determination program. Further, see pars. 0041, 0048, 0050-0061 and 0063. Examiner note: The management application module 21 includes a default policy (default determination rule) for determining permission or prohibition of install of individual applications, see par. 0101).

As to claim 7, Isozaki discloses the information processing apparatus wherein, when the policy indicates a policy of making the installation pending (par. 0062, Upon receiving an instruction for starting install (an install request) from the installer module 23, the install process module 101 causes the installer module 23 to wait [i.e. pending] for the execution of the process of install. The occurrence of the install request is detected as an install event by the event detection module 102. The management application event communication module 103 notifies the management application module 21 of the install event and the event information (install event information) including the application name of the install target. Examiner note: The management application module 21 includes a default policy (default determination rule) for determining permission or prohibition of install of individual applications, see par. 0101), the install controller exerts control so as to install the install target in response to satisfaction of a defined condition (par. 0065, Upon receiving a determination result from the management application module 21, the management application event communication module 103 outputs the received determination result to the install permission /prohibition notification module 105. The install permission notification module 105 controls the operation of the install process module 101, based on the content of the determination result [i.e. satisfaction]. If the determination result is indicative of permission of install, the install process module 101, in cooperation with the installer module 23, executes the install process. On the other hand, if the determination result is indicative of prohibition of install, the install process module 101 cancels the install process. Further, see pars. 0041, 0048, 0050-0061).

As to claim 9, it is the device claim, having similar limitations of claim 7. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 7.

As to claim 13, Isozaki discloses the information processing apparatus further comprising: 
a transmitting unit that, when the policy indicates the policy of making the installation pending, transmits (par. 0062, Upon receiving an instruction for starting install (an install request) from the installer module 23, the install process module 101 causes the installer module 23 to wait [i.e. pending] for the execution of the process of install. The occurrence of the install request is detected as an install event by the event detection module 102. The management application event communication module 103 notifies the management application module 21 of the install event and the event information ( install event information) including the application name of the install target. Further at par. 0077, the selection rule [i.e. policy] management module 203, thereby determining whether the install-target application is the determination application. If the install-target application is the determination application, the application selection module 205 transmits), to a predetermined transmission destination, information for inquiring whether or not the installation is to be permitted, wherein the install controller controls the installation of the install target in accordance with a response to the inquiry (par. 0114, the access detection/control module 10 includes a determination rule for determining permission/prohibition of execution of an event other than the install event, and determines, according to this determination rule, permission/prohibition of execution of an event other than the install event, until receiving a predetermined instruction (activation instruction) from the management application module 21. Then, if the access detection/control module 10 receives the activation instruction, the event setup change module 106 updates the determination rule, based on the activation instruction, so that all events are transmitted to the management application module 21. Thereby, the access detection/control module 10 inquires of the management application module 21 also about permission/prohibition of execution of each event other than the install event. Further, see claim 8).

As to claim 14, Isozaki discloses the information processing apparatus wherein, when the policy indicates permission of the installation, the install controller exerts control to install the install target (par. 0065, receiving a determination result from the management application module 21, the management application event communication module 103 outputs the received determination result to the install permission notification module 105. The install permission notification module 105 controls the operation of the install process module 101, based on the content of the determination result. If the determination result is indicative of permission of install, the install process module 101, in cooperation with the installer module 23, executes the install process. Further, see pars. 0050-0053, 0061, 0067 and 0080).

As to claim 15, Isozaki discloses an information processing system comprising: 
a storage apparatus (par. 0044, the information processing apparatus 1 can download various application programs (various application package files) from an application delivery server 4 via the Internet. Each application program, which is downloaded, is stored in a storage device 30 in the information processing apparatus 1. The determination application module 22 is also downloaded from the application delivery server 4 and stored in the storage device 30); and 
a plurality of information processing apparatuses, wherein the storage apparatus includes a storage unit that stores an install target group (par. 0067, The service use communication module 111 communicates with the management application module 21. Based on a rule set (determination rule) which is present in the determination rule management module 113, the event determination module 112 determines permission of install of an application program corresponding to the application name included in the install event information. The rule set (determination rule) may be, for example, a list [i.e. group of target/client device to install] of application names, the install of which is to be permitted) and a policy in association with one another, the install target group being obtained through classification using an attribute of an install target, the policy being defined for the install target group, and wherein each of the plurality of information processing apparatuses includes an acquisition unit that acquires an install instruction including the install target and the attribute of the install target (par. 0060, FIG. 3, the installer module 23 [i.e. acquisition unit] starts an instruction for install or uninstall. At a time of install, an install information collection module 61 of the installer module 23 acquires, from the storage device 30, an application package file corresponding to an application that is an install target. Then, an application registration module 62 of the installer module 23 registers the install-target application in an application information storage device 50 that is a database which stores a thumbnail image file, etc. An actual install process, such as file creation [i.e. attribute], is executed by the access detection/control module 10), and an install controller that controls an installation of the install target in accordance with the policy stored in the storage unit, the policy being associated with the install target group obtained through classification using the attribute acquired by the acquisition unit (pars. 0050-0060, detection /control module 10 can detect other various events, as well as the event of requesting install or uninstall of the application program. For example, the access detection /control module 10 detects connection requests for connection to various communication devices … the install/uninstall event has been detected, the access detection /control module 10 can transmit, prior to the execution of this event, event information indicative of the detected event to the management application module 21 … The determination application module 22 has a predetermined policy (determination rule [i.e. policy being associated with the install target group]). Based on the policy, the determination application module 22 determines permission or prohibition of install … In addition, a policy may be embedded in advance in the determination application module 22. In this case, the policy can be updated by upgrading the version of the determination application module 22. Further, see pars. 0101, 0103, 0161).

As to claim 17, Isozaki discloses a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
acquiring an install instruction including an install target and an attribute of the install target (par. 0060, FIG. 3, the installer module 23 [i.e. acquisition unit] starts an instruction for install or uninstall. At a time of install, an install information collection module 61 of the installer module 23 acquires, from the storage device 30, an application package file corresponding to an application that is an install target. Then, an application registration module 62 of the installer module 23 registers the install-target application in an application information storage device 50 that is a database which stores a thumbnail image file, etc. An actual install process, such as file creation [i.e. attribute], is executed by the access detection/control module 10); and 
controlling an installation of the install target in accordance with policy defined for an install target group obtained through classification using the acquired attribute (pars. 0050-0060, detection /control module 10 can detect other various events, as well as the event of requesting install or uninstall of the application program. For example, the access detection /control module 10 detects connection requests for connection to various communication devices … the install/uninstall event has been detected, the access detection /control module 10 can transmit, prior to the execution of this event, event information indicative of the detected event to the management application module 21 … The determination application module 22 has a predetermined policy (determination rule). Based on the policy, the determination application module 22 determines permission or prohibition of install … In addition, a policy may be embedded in advance in the determination application module 22. In this case, the policy can be updated by upgrading the version of the determination application module 22. Further, see pars. 0101, 0103, 0161).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Isozaki et al (US 2014/0026228 A1) in view of Bernier et al (US 2015/0081837 A1).

As to claim 2, Isozaki does not explicitly disclose the information processing apparatus wherein the attribute includes information about a function implemented by the install target.  
However, Bernier discloses the information processing apparatus wherein the attribute includes information about a function implemented by the install target (par. 0049, the provisioning information may include or indicate a device policy [i.e. attribute a function] that provides one or more limitations to respective functions of the user device. In other words, the device policy may be indicated by one or more setting values to respective features or functions that limit, block, or otherwise regulate each of user devices 14 to the requirements of the device policy. For example, the device policy may block certain component functions (e.g., cameras), functionalities, and/or access to various networks and/or websites, or restrict any other features or content. As another example, the setting values of the device policy may prevent a user from installing games or any other unauthorized applications. In other words, the device policy may set one or more rules for use or otherwise lockdown one or more functions of each one of user devices 14 before a user has access to the respective user device. Further, see pars. 0050, 0061, 0069).

It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Isozaki by incorporating the teaching of Bernier into the method of Isozaki. One having ordinary skill in the art would have found it motivated to the information processing apparatus according to wherein the attribute includes information about a function implemented by the install target method of Bernier into system of Isozaki for the purpose of installing the selected applications or perform any configuration tasks as indicated by function implemented by the install target. (par. 0002 of Bernier)

As to claim 4, Isozaki discloses the information processing apparatus wherein,, wherein, when the policy indicates rejection of the installation, the install controller exerts control so as not to install the install target (par. 0065, Upon receiving a determination result from the management application module 21, the management application event communication module 103 outputs the received determination result to the install permission /prohibition notification module 105. The install permission /prohibition notification module 105 controls the operation of the install process module 101, based on the content of the determination result. If the determination result is indicative of permission of install, the install process module 101, in cooperation with the installer module 23, executes the install process. On the other hand, if the determination result is indicative of prohibition of install, the install process module 101 cancels [i.e. rejects] the install process. Further, see pars. 0041, 0048, 0050-0061).

As to claim 5, Isozaki discloses the information processing apparatus further comprising:  a transmitting unit that, when the policy indicates rejection of the installation (par. 0062, Upon receiving an instruction for starting install (an install request) from the installer module 23, the install process module 101 causes the installer module 23 to wait [i.e. pending] for the execution of the process of install. The occurrence of the install request is detected as an install event by the event detection module 102. The management application event communication module 103 notifies the management application module 21 of the install event and the event information ( install event information) including the application name of the install target. Further at par. 0077, the selection rule [i.e. policy] management module 203, thereby determining whether the install-target application is the determination application. If the install-target application is the determination application, the application selection module 205 transmits), 
While Isozaki discloses a transmitting unit that, when the policy indicates rejection of the installation. However, Isozaki does not disclose information for recommending a different install target, the different install target having a function corresponding to a function of the install target, the different install target being an install target for which a policy of permission of the installation is defined.
  
However, Bernier discloses information for recommending a different install target, the different install target having a function corresponding to a function of the install target, the different install target being an install target for which a policy of permission of the installation is defined (par. 0035, each of user devices 14 [i.e. target] may communicate with one or more servers 22 [i.e. source] to retrieve information related to accounts associated [i.e. policy of permission] with the provisioning information transmitted by computing device 12 [i.e. transmitting unit]. Each of user devices 14  may initially be new or previously unused devices, or one or more of user devices 14 may have been restored to factory settings or otherwise not be associated with any user-specific information (such as a user account). Prior to receiving provisioning information from computing device 12, each user device 14 may include some software or applications, such as an operating system and/or other software that allows for minimum level of functionality of the respective user device. However, until user devices 14 are provisioned, each user device may not have any specific or unique information or data related to any specific user. In this manner, user devices 14 may be generic devices with generic software pre -installed. Computing device 12 may begin the provisioning process which includes changing various setting values [i.e. corresponding to a function], adding additional software, and/or removing selected software [i.e. recommending a different install target] to personalize the respective user device to a selected user account associated with one or more of a plurality of users. Further, see par. 0036, 0047-0050, 0052-0053, 0061-0063, 0128).

It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Isozaki by incorporating the teaching of Bernier into the method of Isozaki. One having ordinary skill in the art would have found it motivated to include the information for recommending a different install target, the different install target having a function corresponding to a function of the install target, the different install target being an install target for which a policy of permission of the installation is defined method of Bernier into system of Isozaki for the purpose of installing the selected applications or perform any configuration tasks as indicated by function implemented by the install target. (par. 0002 of Bernier)

As to claim 6, it is the device claim, having similar limitations of claim 5. Thus, claim 6 is also rejected under the same rationale as cited in the rejection of claim 5.

As to claim 8, Isozaki discloses the information processing apparatus wherein, when the policy indicates a policy of making the installation pending (par. 0062, Upon receiving an instruction for starting install (an install request) from the installer module 23, the install process module 101 causes the installer module 23 to wait [i.e. pending] for the execution of the process of install. The occurrence of the install request is detected as an install event by the event detection module 102. The management application event communication module 103 notifies the management application module 21 of the install event and the event information (install event information) including the application name of the install target), the install controller exerts control so as to install the install target in response to satisfaction of a defined condition (par. 0065, Upon receiving a determination result from the management application module 21, the management application event communication module 103 outputs the received determination result to the install permission /prohibition notification module 105. The install permission notification module 105 controls the operation of the install process module 101, based on the content of the determination result [i.e. satisfaction]. If the determination result is indicative of permission of install, the install process module 101, in cooperation with the installer module 23, executes the install process. On the other hand, if the determination result is indicative of prohibition of install, the install process module 101 cancels the install process. Further, see pars. 0041, 0048, 0050-0061).
As to claim 10, it is the device claim, having similar limitations of claim 8. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 8.

As to claim 11, Isozaki discloses the information processing apparatus wherein, when the policy indicates a policy of making the installation pending (par. 0062, Upon receiving an instruction for starting install (an install request) from the installer module 23, the install process module 101 causes the installer module 23 to wait [i.e. pending] for the execution of the process of install. The occurrence of the install request is detected as an install event by the event detection module 102. The management application event communication module 103 notifies the management application module 21 of the install event and the event information (install event information) including the application name of the install target), the install controller exerts control so as to install the install target in response to satisfaction of a defined condition (par. 0065, Upon receiving a determination result from the management application module 21, the management application event communication module 103 outputs the received determination result to the install permission /prohibition notification module 105. The install permission notification module 105 controls the operation of the install process module 101, based on the content of the determination result [i.e. satisfaction]. If the determination result is indicative of permission of install, the install process module 101, in cooperation with the installer module 23, executes the install process. On the other hand, if the determination result is indicative of prohibition of install, the install process module 101 cancels the install process. Further, see pars. 0041, 0048, 0050-0061).
As to claim 12, Isozaki discloses the information processing apparatus wherein, when the policy indicates a policy of making the installation pending (par. 0062, Upon receiving an instruction for starting install (an install request) from the installer module 23, the install process module 101 causes the installer module 23 to wait [i.e. pending] for the execution of the process of install. The occurrence of the install request is detected as an install event by the event detection module 102. The management application event communication module 103 notifies the management application module 21 of the install event and the event information (install event information) including the application name of the install target), the install controller exerts control so as to install the install target in response to satisfaction of a defined condition (par. 0065, Upon receiving a determination result from the management application module 21, the management application event communication module 103 outputs the received determination result to the install permission /prohibition notification module 105. The install permission notification module 105 controls the operation of the install process module 101, based on the content of the determination result [i.e. satisfaction]. If the determination result is indicative of permission of install, the install process module 101, in cooperation with the installer module 23, executes the install process. On the other hand, if the determination result is indicative of prohibition of install, the install process module 101 cancels the install process. Further, see pars. 0041, 0048, 0050-0061).

Claim 16 are rejected under 35 U.S.C. 103 as being obvious over Isozaki et al (US 2014/0026228 A1) in view of Tyhurst et al (US 2011/0154135 A1).
As to claim 16, Isozaki discloses the information processing system further comprising: 
a setting unit (“install process module”) that sets a policy of rejecting the installation or a policy of making the installation pending (Isozaki discloses install process module [i.e. setting unit] will cause policy installation to wait / pending installation due to  transmits to the control module a determination result indicative of prohibition [i.e. rejection] of the installation, see abstract. At par. 0062, upon receiving an instruction for starting install (an install request) from the installer module 23, the install process module 101 causes the installer module 23 to wait [i.e. pending] for the execution of the process of install. The occurrence of the install request is detected as an install event by the event detection module 102. The management application event communication module 103 notifies the management application module 21 of the install event and the event information (install event information) including the application name of the install target), 

Isozaki does not disclose classification using an attribute incompatible with a different install target that has been already installed, wherein the storage unit stores the new install target group and the policy in association with one another, the policy being set by the setting unit.

However, Tyhurst discloses for a new install target group obtained through classification using an attribute incompatible with a different install target that has been already installed, wherein the storage unit stores the new install target group and the policy in association with one another, the policy being set by the setting unit (par. 0026, mobile electronic device 102 [i.e. target] and proxy server 105 can each be associated with an entity 108, for example a network operator, a carrier, a business, an organization, a company, or the like. For example, entity 108 can operate proxy server 105, and issue mobile electronic device 102 to a user associated with entity 108 (an employee, a customer, or the like) …  which can cause mobile electronic device 102 to become at least partially inoperable and/or the unapproved software can be incompatible with applications already installed on mobile electronic device 102. Furthermore, entity 108 may desire to limit/hide certain software upgrades available from public server 106, such as system software upgrades. Examiner Note: In response to receiving query 113, proxy server 105 generates a list 114 [i.e. classification an attribute] of software available for installation at mobile electronic device 102, and modifies list 114 to produce a modified list 115 of approved software approved by entity 108. In some embodiments, list 114 can be filtered based on rules 116 [i.e. target group and the policy in association with one another] available to proxy server 105, see par. 0028. Further, see par. 0033).

It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Isozaki by incorporating the teaching of Tyhurst into the method of Isozaki. One having ordinary skill in the art would have found it motivated to include classification using an attribute incompatible with a different install target that has been already installed, wherein the storage unit stores the new install target group and the policy in association with one another, the policy being set by the setting unit of Tyhurst into system of Isozaki for the purpose to provide support on a specific version of software. (par. 0026 of Tyhurst)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199